IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE STRZELCZYK,                          : No. 31 MM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COURT OF COMMON PLEAS FOR                   :
MONROE COUNTY,                              :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.